Title: To Thomas Jefferson from Peter Delabigarre, 18 October 1790
From: Delabigarre, Peter
To: Jefferson, Thomas



Sir
Red Hook landing Octbr. 18th 1790.

Being an american and citizen of the state of New-York by purchasing a landed estate Here, I pray you to be so kind as to deliver to me a passeport to go to Angland and france where I am wanted to sell the remainder of my property there and Bring all Back in my adoptive country. I shall be very obliged to you to direct the said passeport to Messrs. John and Nich. Roosevelt, Meaden lane, N. York, as soon as possible; my passage Being taken on board of the British packet next to sail. I Remain with the Greatest Respect, Sir, Your most obedient & humble Servant,

Peter Delabigarre Esqr

